Name: 92/360/EECCommission Decision of 29 April 1992 on a transitional guidance programme for the fishing fleet (1992) of the Netherlands pursuant to Council Regulation (EEC) No 4028/86 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 1992-07-13

 Avis juridique important|31992D036092/360/EECCommission Decision of 29 April 1992 on a transitional guidance programme for the fishing fleet (1992) of the Netherlands pursuant to Council Regulation (EEC) No 4028/86 (Only the Dutch text is authentic) Official Journal L 193 , 13/07/1992 P. 0010 - 0014COMMISSION DECISION of 29 April 1992 on a transitional guidance programme for the fishing fleet (1992) of the Netherlands pursuant to Council Regulation (EEC) No 4028/86 (Only the Dutch text is authentic) (92/360/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Article 4 thereof, Whereas, on 30 April 1991, the Government of the Netherlands forwarded to the Commission a multiannual guidance programme for the fishing fleet for the period 1992 to 1996, hereinafter referred to as 'the programme', as required by Article 3 (3) of Regulation (EEC) No 4028/86; whereas it forwarded at a later date additional information concerning the programme; Whereas it is necessary to consider whether, having regard to the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme fulfils the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas the objectives of the previous programme approved by Commission Decision 88/123/EEC (3), as amended by Decision 90/103/EEC (4), constitute the reference basis for assessing the actual development recorded and the effort still needed to ensure that the Community objectives are achieved; Whereas the objectives of the guidance programme for 1991 have not been uniformly achieved; whereas the current or likely situation as regards availability of fish in conjunction with the activities of the fleet concerned does not allow for any adjustment of the forecast on the basis of which these objectives were determined and approved; whereas the efforts made to adapt the fleet should therefore be sustained and strengthened over the period 1992 to 1996, in view of the fact that availability of certain species continues to deteriorate; Whereas the scope of the planned modernization efforts implies a substantial improvement in the overall performance of the fleet concerned which should be taken into account when assessing the relationship to be achieved by the end of the programme period between fleet capacity and fish availability; Whereas the development recorded should be monitored on a regular basis so as to improve or adjust the fishery support measures that accompany the implementation of the programme; Whereas any development that does not comply with the programme objectives would run counter to the objectives of the common fisheries policy; whereas, therefore, certain specific measures undertaken under this programme may not warrant public financial assistance; whereas, in this context, approval of the programme should only be effective where the limitations and conditions upon which such approval was made conditional are complied with; Whereas it is important that the overall reduction in fishing effort judged to be necessary in order to adapt the Community fleet to available resources should reflect significant reductions in particular segments of that fleet where an imbalance is most apparent; whereas there is insufficient information available at present to achieve comprehensive segmentation of the fleet in accordance with stocks and zones fished; whereas a broader range of parameters should therefore be developed to evaluate fishing effort as well as fleet capacity; Whereas the Commission cannot approve programmes for the full period until adequate information is available to Member States to permit this new approach and additional time will be required to execute the work programme necessary to complete this process; Whereas it is not appropriate to interrupt the process of reduction of the fleet inherent in the guidance programmes; whereas transitional programmes, for the period 1 January to 31 December 1992, should therefore be approved; Whereas further reduction in fleet capacity is needed in view of the present state of the fish stocks; whereas available information indicates that a minimum reduction of 2 % expressed in tonnage and engine power, based on the objectives for the end of 1991, is necessary to compensate for technological progress; whereas in addition to that reduction, a certain percentage reduction is also necessary for catching-up, in the case of those Member States which have not reached the 1991 objectives; Whereas the Standing Committee for the Fishing Industry have not given an opinion on the measures provided for in the present decision on which it has been consulted, HAS ADOPTED THIS DECISION: Article 1 A transitional guidance programme for the fishing fleet covering the period up to the end of 1992 is hereby approved subject to the limitations and conditions set out in this Decision and provided that those limitations and conditions are complied with. Article 2 At the latest by the end of July 1992 and the end of February 1993, the Netherlands shall forward the Commission, in respect of each category of vessel defined in the programme, information on the number of vessels commissioned and withdrawn and on the tonnage and engine power added and withdrawn during the six-month period ending on the preceding 30 June or 31 December. Article 3 The approval referred to in Article 1 shall only be effective where the development of the fleet complies with the objectives of the programme as set out in the Annex hereto. Article 4 This Decision shall be without prejudice to any Community financial aid that may be granted to individual investment projects. Article 5 This Decision is addressed to The Kingdom of the Netherlands. Done at Brussels, 29 April 1992. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 373, 31. 12. 1986, p. 7.(2) OJ No L 380, 31. 12. 1990, p. 1.(3) OJ No L 62, 8. 3. 1988, p. 28.(4) OJ No L 66, 14. 3. 1988, p. 8. ANNEX TRANSITIONAL GUIDANCE PROGRAMME FOR THE DUTCH FISHING FLEET (1992) I. GENERAL REMARKS The programme concerns the whole of the Dutch fleet with the exception of the Ijsselmeer fleet and covers the entire territory of this Member State. II. OBJECTIVES 1. The objectives of the programme shall be: (a) to reduce the fleet to 63 501 GRT and 374 632 kW; (b) to modernize existing vessels where there is no increase in global capacity of that category expressed in gross registered tonnes and engine power. 2. The evolution of the active fishing fleet with the exception of: - aquaculture working vessels, - vessels engaged exclusively in molluscs and crustaceans, during the period covered by the programme should be made within the following limits: Tonnage (in GRT) Type Objectives of 1986 programme at 31. 12. 1986 Situation at 1. 1. 1987 ( ¹) Situation at 1. 1. 1992 Objectives at 31. 12. 1989 31. 12. 1990 31. 12. 1991 Objective at 31. 12. 1992 Cuttter fleet 52 100 68 200 51 574 50 543 ( ²) Deep-water fleet 14 700 14 200 13 222 12 958 ( ²) Total A 66 800 82 400 80 640 ( ³) 71 840 ( ³) 64 796 ( ³) 63 501 ( ³) Vessels exclusively engaged in mollusc aquaculture 13 500 Total B 95 900 ( ¹) Including the vessels under construction at 1 January 1987. ( ²) Some flexibility can be allowed between these segments of the fleet. ( ³) Pursuant to the provisions of the Dutch multiannual guidance programme for the period 1987 to 1991, the results achieved by the limitation of the number of days at sea, after the reference year 1987 will, after verification by the Commission, be taken into account in the calculation of the objectives for 1992. Engine power (in kW) Type Objectives of 1986 programme at 31. 12. 1986 Situation at 1. 1. 1987 ( ¹) Situation at 1. 1. 1992 Objectives at 31. 12. 1989 31. 12. 1990 31. 12. 1991 Objective at 31. 12. 1992 Cutter fleet 338 560 440 000 359 478 336 000 329 280 ( ²) Deep-water fleet 51 520 58 000 59 919 46 278 45 352 ( ²) Total A 390 080 498 800 419 397 486 430 ( ³) 429 570 ( ³) 382 278 ( ³) 374 632 ( ³) Vessels exclusively engaged in mollusc aquaculture 39 043 Total B 537 043 ( ¹) Including the vessels under construction at 1 January 1987. ( ²) Some flexibility can be allowed between these segments of the fleet. ( ³) Pursuant to the provisions of the Dutch multiannual guidance programme for the period 1987 to 1991, the results achieved by the limitation of the number of days at sea, after the reference year 1987 will, after verification by the Commission, be taken into account in the calculation of the objectives for 1992. III. PLANNED MEASURES 1.1. While the objectives in point II.2, Total A fix a reduction in the fishing fleet capacity equal to the difference between the situation at 1 January 1992 and the objectives to be achieved by 31 December 1992, it is also necessary to take into account the balance of capacity, if any, resulting from: - the balance of exits and entries from the fleet between the situation at 1 Januray 1992 and 31 December 1992. 1.2. The reductions envisaged in point III.1.1 should be achieved by implementing the following actions in so far as the entry into service of surplus fishing capacity having been incorporated in the capacity limits of this programme and being intended that the reductions envisaged for each of the actions can be varied on condition that the total volume of reduction of fishing capacity set out in point III.1.1 is respected: - a reduction in the total fleet, by renewal of those active vessels lost by accident at sea, sinking or otherwise by linking direct withdrawals to new construction in line with the achievement of the objectives for fleet capacity fixed in point II.2, - the adoption and implementation of measures inteded to adjust the fishing capacity and for which are granted permanent cessation premiums to achieve that reduction particularly which cannot be achieved by the measures in the preceding line, - the adoption of administrative measures which enable the elimination of possible increase of fishing capacity contrary to the objectives of the programme, - any other measures that will achieve the same results, inter alia the limitation of the number of days at sea. 2. Adoption and implementation of comprehensive legislation and/or administrative measures in order to control effectively the active fishing capacity with a view to achieving the objectives of the programme. 3. Improvement of the register of fishing vessels in order to effectively control fishing capacity. IV. COMMENTS 1. The objectives for the fleet given in the above table can be revised only on the basis of scientific evaluations leading to the establishment of the existence of resources which are not fully exploited at present. 2. The objectives in tonnage and power of the programme for 1992 should be fully realized by 31 December 1992 at the latest. Reductions in fishing capacity greater than or equal to those fixed for the objectives at 31 December 1991 which were achieved by Member States ( ¹) can be taken into account in 1992. In that case, the Member States may achieve a minimum of 75 % of the overall reduction for 1992 indicated in the present Annex through permanent withdrawal of vessels from fishing, while the remaining maximum of 25 % can be attained through fishing control measures as long as they are based on permanent legal or administrative measures. 3. The Commission recalls that structural financial interventions by national, regional or local authorities in favour of the sector concerned should henceforth be inserted within the framework of the present programme. ( ¹) On the basis of data provided by 15 February 1992 at the latest, in accordance with Article 2 of the Decision of the Commission on the multiannual guidance programme for the period 1987 to 1991.